10/21/2020


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0180

                                         DA 20-0180
                                      _________________

CARA FENNESSY,

            Plaintiff and Appellee,

      v.

MARK KNIGHT and LAURA KNIGHT,

            Defendants and Appellants.

________________________________________
                                                                     ORDER
MARK KNIGHT and LAURA KNIGHT,

           Third Party Plaintiffs and Appellants,

      v.

HSBC BANK USA, National Association as Trustee
for Duetsche Alt-A Securities, Inc., Mortgage
Pass-through Certificates series 2007-AR3, and
SPECIALIZED LOAN SERVICING, LLC.,

           Third Party Defendants and Appellees.
                                   _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Leslie Halligan, District Judge.

                                                    For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 October 21 2020